Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20     PageID.1437   Page 1 of 19




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  JOHN D. EDWARDS,
                                                Case No. 19-cv-10047
                    Plaintiff,
                                                Paul D. Borman
  v.                                            United States District Judge

  ANDREW MEISNER, et al.,                       Anthony P. Patti
                                                United States Magistrate Judge
                 Defendants.
  ______________________________/

                        OPINION AND ORDER:
   (1) ADOPTING MAGISTRATE JUDGE PATTI’S DECEMBER 18, 2019
             REPORT AND RECOMMENDATION (ECF NO. 50);
        (2) OVERRULING PLAINTIFF’S OBJECTION (ECF NO. 56);
 (3) OVERRULING DEFENDANTS’ OBJECTIONS (ECF NOS. 51, 53 & 54);
     (4) DENYING WITHOUT PREJUDICE SEVERAL DEFENDANTS’
              MOTIONS TO DISMISS (ECF NOS. 28, 29 & 30);
   (5) GRANTING HABITAT FOR HUMANITY’S MOTION TO DISMISS
                          (ECF NO. 37); AND
                (6) ADMINISTRATIVELY STAYING CASE

       On December 18, 2019, Magistrate Judge Anthony P. Patti issued a Report

 and Recommendation (“Report”) to deny without prejudice several motions to

 dismiss (ECF Nos. 28, 29 & 30), grant defendant Habitat for Humanity’s (“HFH”)

 motion to dismiss (ECF No. 37), and stay this matter pending the Michigan Supreme

 Court’s decision in Rafaeli, LLC v. Oakland County, No. 156849 (Mich.), and the

 Sixth Circuit’s decision in Freed v. Thomas, No. 18-2312 (6th Cir.). (ECF No. 50,

 Report). On December 27, 2019, December 30, 2019 and January 2, 2020, certain
Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20        PageID.1438    Page 2 of 19




 Defendants filed Objections to the Report related to denying their respective motions

 to dismiss without prejudice. (ECF Nos. 51, 53 & 54, Defs.’ Resps.) On January 7,

 2020, Plaintiff filed an Objection to the Report related to granting HFH’s motion to

 dismiss. (ECF No. 56, Pl’s Obj.) No responses to any of the objections have been

 filed.

          Having conducted a de novo review, pursuant to 28 U.S.C. § 636(b)(1), of

 those parts of the Magistrate Judge’s Report and Recommendation to which specific

 objections have been filed, the Court OVERRULES Plaintiff’s Objection,

 OVERRULES Defendants’ Objections, ADOPTS the Magistrate Judge’s Report

 and Recommendation, DENIES WITHOUT PREJUDICE several Defendants’

 Motions to Dismiss (ECF Nos. 28, 29 &30), GRANTS Habitat for Humanity’s

 Motion to Dismiss (ECF No. 37), and ADMINISTRATIVELY STAYS this case.

               I.      FACTUAL AND PROCEDURAL BACKGROUND

          The Court adopts the factual and procedural background facts of this case as

 set forth in the Report, as follows:

          A.        Background

          This lawsuit concerns the property commonly known as 25055 W. Ten Mile

 Road, Southfield, MI 48033. (ECF No. 24 ¶ 17.) Plaintiff acquired ownership in

 this property on November 10, 2008. (ECF No. 24 ¶ 19; ECF No. 24, PgID 559.)

 Apparently, he made tax payments totaling $4,952.33 through February 2012,

                                               2
Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20       PageID.1439     Page 3 of 19




 although it is not clear whether this brought his tax payments up to date. (ECF No.

 24 ¶ 19; ECF No. 24, PgID 561.) Also, it appears that Plaintiff did not make property

 tax payments for the years 2012, 2013, 2014 or 2015, a 4-year period for which the

 obligations totaled $13,927.89. (ECF No. 24 ¶¶ 18, 21; ECF No. 24, PgID 561.)

       On February 3, 2016, as the result of a county tax sale, ownership in the

 property was transferred to the Oakland County Treasurer. (ECF No. 24, PgID 559.)

 (See also ECF Nos. 28-1, 29-2 [Case No. 2015-147555-CZ, Judgment of

 Foreclosure].) Just a few weeks later, at a February 29, 2016 meeting, the City of

 Southfield Council authorized a joint venture between “the City of Southfield and

 the Southfield Non-Profit Housing Corporation [SNPHC], with the SNPHC

 providing the capital [to] finance the venture, allowing the City to acquire from the

 Oakland County Treasurer’s office tax-foreclosed properties available in 2016 for

 the purpose of renovating and selling to owner occupants.” (ECF No. 24, PgID 566.)

       Plaintiff claims that he, “on multiple occasions offered to repurchase his

 property for the delinquent taxes . . . to no avail.” (ECF No. 24 ¶ 5; see also ECF

 No. 24 ¶¶ 24, 38.) Nonetheless, on July 7, 2016, for the sum of $13,614.17,

 ownership in the property transferred from the Oakland County Treasurer to the City

 of Southfield. (ECF No. 24 ¶¶ 4, 22; ECF No. 24, PgID 559; ECF No. 28-2.)




                                              3
Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20        PageID.1440    Page 4 of 19




          B.    Plaintiff’s Prior State Court Case

          On July 15, 2016, Plaintiff filed a case in state court against the Oakland

 County Treasurer and the City of Southfield “requesting an order setting aside an

 order foreclosing on his property, invalidating the sale of the property, and granting

 plaintiff legal title to the property.” Edwards v. Oakland Cty. Treasurer, No.

 336682, 2018 WL 1831930, at *1 (Mich. Ct. App. Apr. 17, 2018). See Case No.

 2016-154022-CH (Oakland County). Ultimately, on January 6, 2017, the court

 granted Defendants’ motions for summary disposition. (See, e.g., ECF Nos. 28-3,

 29-3.)     Five days thereafter, on January 11, 2017, ownership in the property

 transferred from the City of Southfield to “Southfield Neighborhood Revitalizat[,]”

 presumably the Southfield Neighborhood Revitalization Initiative (SNRI). (ECF

 No. 24 ¶¶ 5, 23; ECF No. 24, PgID 559, ECF No. 30-5.)

          On April 17, 2018, the Michigan Court of Appeals affirmed the trial court,

 while noting that “Plaintiff’s remaining arguments concerning superintending

 control, MCL 211.78q(5), and 42 U.S.[C. §] 1983 were not brought before the trial

 court and are therefore not preserved for appellate review.” Edwards v. Oakland

 Cty. Treasurer, No. 336682, 2018 WL 1831930, at *7 (Mich. Ct. App. Apr. 17,

 2018), appeal denied, 503 Mich. 875, 917 N.W.2d 652 (2018)). On October 2,

 2018, the Michigan Supreme Court denied Plaintiff’s application for leave to appeal.




                                              4
Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20        PageID.1441    Page 5 of 19




 Edwards v. Oakland Cty. Treasurer, No. 157850, 503 Mich. 875, 917 N.W.2d 652

 (2018).

       C.     Plaintiff’s Prior E.D. Mich. Case

       The following month, on November 8, 2018, Plaintiff filed, in pro per, a

 federal lawsuit, which alleged violations of the Fair Housing Act, Michigan law, the

 Due Process Clause of the United States Constitution, and the Racketeer Influenced

 and Corrupt Organizations (RICO) Act. (Case No. 2:18-cv-13488-PDB-APP (E.D.

 Mich.), ECF No. 1.) Notable to the present matter, Plaintiff’s state law cause of

 action cited a portion of Michigan’s General Property Tax Act (GPTA), Mich.

 Comp. Laws § 211.78(2). (Id. ¶ 39.)

       The following day, in state district court, SNRI filed an application for an

 order of eviction, which was granted with the caveat “not to execute before

 Nov[ember] 27, 2018.” (ECF No. 30-7.) On January 2, 2019, this Court entered an

 opinion and order denying Plaintiff’s motion for preliminary injunction and

 dismissing Plaintiff’s complaint for lack of subject matter jurisdiction. Edwards v.

 Meisner, No. 18-CV-13488, 2019 WL 78890 (E.D. Mich. Jan. 2, 2019).

 Specifically, this Court found that: (1) “Plaintiff’s Claims Seeking to Overturn State

 Court Orders of Foreclosure and Eviction Are Barred Under the Rooker-Feldman




                                              5
Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20        PageID.1442    Page 6 of 19




 Doctrine[;]”1 and, (2) “The Entirety of Plaintiff’s Complaint is Barred by the Tax

 Injunction Act and Related Principles of Comity[.]” Edwards, 2019 WL 78890, *4,

 *7. Still, the dismissal was without prejudice, “leaving Plaintiff free to attempt to

 bring these claims ‘in an appropriate state forum.’” Id. at *13 (quoting Rafaeli, LLC

 v. Wayne County, No. 14-13958, 2015 WL 3522546, at *10 (June 4, 2015)).

       Five days later, on January 7, 2019, the state district court granted SNRI’s

 motion for execution of a writ of eviction but effectively forestalled execution until

 January 11, 2019. (ECF No. 30-6.).

       D.     The Instant Case

       Also on January 7, 2019, Plaintiff filed the instant lawsuit in pro per. (ECF

 No. 1.) It seems that, on January 15, 2019, Plaintiff filed a “Notice of Lis Pendens.”

 (ECF No. 24, PgID 573-775 [Exhibit 4].) The May 9, 2019 amended complaint in

 this matter names a multitude of Defendants, which can be grouped as follows:

             The Oakland County Defendants (the county and County
              Treasurer Andrew Meisner)

             Defendant Michigan Municipal Risk Management Authority
              (MMRMA)



 1
   “The Rooker–Feldman doctrine prevents the lower federal courts from exercising
 jurisdiction over cases brought by ‘state-court losers’ challenging ‘state-court
 judgments rendered before the district court proceedings commenced.’” Lance v.
 Dennis, 546 U.S. 459, 460 (2006) (quoting Exxon Mobil Corp. v. Saudi Basic
 Industries Corp., 544 U.S. 280, 284 (2005)).

                                              6
Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20          PageID.1443     Page 7 of 19




             The City of Southfield Defendants (the city and several
              individuals)

             The SNPHC Defendants (the corporation and several
              individuals)

             The SNRI Defendants (the initiative and several individuals)

             Defendant HFH

 (ECF No. 24, PgID 536; ECF No. 24 ¶¶ 9-13.)2

       Plaintiff’s   amended    complaint    begins    with    an   8-page,    narrative

 “introduction.” However, “[a] party must state its claims or defenses in numbered

 paragraphs, each limited as far as practicable to a single set of circumstances.” Fed.

 R. Civ. P. 10(b). Looking to the numbered paragraphs, Plaintiff generally alleges

 that “[t]he taking of [his] property and equity over and above the fine for the

 delinquent taxes is an unlawful government taking without just compensation and

 an infringement of [his] Eighth and Fourteenth Amendment rights under the U.S.

 Constitution.” (ECF No. 24 ¶ 6 (emphasis added).) Although Plaintiff’s operative




 2
   The exact number of Defendants is unclear. Some of the individual Defendants
 are listed multiple times in the caption of the amended complaint. Moreover, the
 Court suspects that Defendants Kenson Siver and Ken Siver are the same individual.
 (Compare ECF Nos. 5-6, with ECF Nos. 9, 15, 17, 29, 36.) Finally, while the
 Oakland County Defendants are listed in the caption, as required by Fed. R. Civ. P.
 10(a), the Oakland County Defendants are not listed in Plaintiff’s description of the
 “parties,” (ECF No. 24 ¶¶ 9-13), although they are listed in Plaintiff’s attached
 “[c]omplete list of Defendants[,]” (ECF No. 24, PgID 576 [Schedule A]).

                                              7
Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20         PageID.1444     Page 8 of 19




 pleading mentions several sources of authority, Plaintiff’s federal equity-based

 causes of action include:

       (1)    alleged violations of his rights to just compensation and freedom
              from excessive fines, i.e., a claim based upon the Fifth
              Amendment and/or the Eighth Amendment;

       (2)    an alleged violation of his right to Equal Protection, i.e., a claim
              based upon the Fourteenth Amendment;3 and,

       (3)    a municipal liability claim against the Oakland County
              Defendants, which additionally mentions deprivation of his right
              to due process, i.e., presumably a claim based upon the
              Fourteenth Amendment.

 (ECF No. 24 ¶¶ 29-44.)4 Plaintiff seeks injunctive, as well as other forms of, relief.

 (ECF No. 24, PgID 544-555.)

       E.     Pending Matters

       Presently, there are several pending dispositive motions: (1) the Oakland

 County Defendants’ motion to dismiss the amended complaint (ECF No. 28); (2) the



 3
   Plaintiff seems to suggest that distribution of proceeds from a GPTA foreclosure
 for delinquent property taxes should occur like distribution of proceeds under Mich.
 Comp. Laws § 600.3252 for a mortgage foreclosure. (ECF No. 24 ¶¶ 39-40.)
 4
  That Plaintiff intended his federal constitutional claims to be based on the Fifth,
 Eighth and Fourteenth Amendments is consistent with other portions of his operative
 pleading. (See, e.g., ECF No. 24, PgID 539, 543-547, 551.) However, it is worth
 noting: “Given that the [Eighth] Amendment is addressed to bail, fines, and
 punishments, our cases long have understood it to apply primarily, and perhaps
 exclusively, to criminal prosecutions and punishments.” Browning-Ferris Indus. of
 Vermont, Inc. v. Kelco Disposal, Inc., 492 U.S. 257, 262 (1989).

                                               8
Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20           PageID.1445     Page 9 of 19




 City of Southfield Defendants’ motion to dismiss and for sanctions (ECF No. 29);

 (3) the SNPHC and the SNRI Defendants’ motion to dismiss Plaintiff’s amended

 complaint and for sanctions (ECF No. 30); and, (4) Defendant HFH’s motion to

 dismiss (ECF No. 37). Defendant MMRMA has yet to appear. (ECF No. 49 at 5.)

       On June 13, 2019, Plaintiff filed a combined response to the first three

 motions. (ECF No. 33.) The respective Defendants filed individual replies. (ECF

 Nos. 34, 36, 38.) Thereafter, an additional dispositive motion having been filed by

 that point, Plaintiff filed a combined response to the four pending dispositive

 motions. (ECF No. 39.)

       F.     Report and Recommendation

       On December 18, 2019, Magistrate Judge Patti issued a Report and

 Recommendation, recommending that the Oakland County, City of Southfield, and

 SNPHC/SNRI’s pending motions to dismiss be denied without prejudice, and that

 the case be administratively stayed, pending the decisions of the Michigan Supreme

 Court in Rafaeli, LLC v. Oakland Cty., No. 156849 (Mich.), and the Sixth Circuit in

 Freed v. Thomas, No. 18-2312 (6th Cir.). (Report at p. 20, PgID 1262.) The Report

 also recommended that HFH’s motion to dismiss be granted because Plaintiff’s

 amended complaint fails to provide “a short and plain statement of the claim showing

 that the pleader is entitled to relief[]” under Fed. R. Civ. P. 8(a)(2) and for failure to

 state a claim pursuant to Fed. R. Civ. P. 12(b)(6). (Id. at p. 24, PgID 1266.)

                                                9
Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20          PageID.1446    Page 10 of 19




                          II.    STANDARD OF REVIEW

       Pursuant to Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1),

 the Court conducts a de novo review of the portions of the Magistrate Judge’s Report

 and Recommendation to which a party has filed “specific written objection” in a

 timely manner. Lyons v. Comm’r Soc. Sec., 351 F. Supp. 2d 659, 661 (E.D. Mich.

 2004). A district court “may accept, reject, or modify, in whole or in part, the

 findings or recommendations made by the magistrate judge.” 28 U.S.C. §

 636(b)(1)(C). Only those objections that are specific are entitled to a de novo review

 under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties

 have the duty to pinpoint those portions of the magistrate's report that the district

 court must specially consider.” Id. (quotation marks and citation omitted). “A

 general objection, or one that merely restates the arguments previously presented is

 not sufficient to alert the court to alleged errors on the part of the magistrate judge.”

 Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004). “‘[B]are disagreement

 with the conclusions reached by the Magistrate Judge, without any effort to identify

 any specific errors in the Magistrate Judge’s analysis that, if corrected, might warrant

 a different outcome, is tantamount to an outright failure to lodge objections to the R

 & R.’” Arroyo v. Comm’r of Soc. Sec., No. 14-cv-14358, 2016 WL 424939, at *3

 (E.D. Mich. Feb. 4, 2016) (quoting Depweg v. Comm'r of Soc. Sec., No. 14-11705,




                                               10
Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20        PageID.1447     Page 11 of 19




 2015 WL 5014361, at *1 (E.D. Mich. Aug. 24, 2015) (citing Howard v. Secretary

 of Health & Human Services, 932 F.2d 505, 509 (6th Cir. 1991)).

                                  III.   ANALYSIS

       A.     Defendants’ Objections

       The Oakland County, City of Southfield, and SNPHC/SNRI Defendants assert

 a total of 11 objections to the Report in their three separate Objections (ECF Nos.

 51, 53, & 54). However, in those objections Defendants primarily argue that the

 Magistrate Judge erred in recommending that the Court administratively stay the

 case pending decisions in Rafaeli and Freed, and that the Court should instead rule

 on the merits of their motions. For the reasons set forth below, the Court agrees that

 it should administratively stay the case pending the Michigan Supreme Court’s

 decision in Rafaeli and the Sixth Circuit’s decision in Freed because the

 jurisdictional and substantive arguments raised in the motions to dismiss are being

 considered by those two courts with binding authority.

       Contrary to Plaintiff’s prior federal court lawsuit which sought to overturn a

 state court order of foreclosure and eviction (which claims this Court found were

 barred under the Rooker-Feldman doctrine and by the Tax Injunction Act and related

 principles of comity), the present case asserts claims for the taking of Plaintiff’s

 property and equity in violation of Fifth and Fourteenth Amendments to the United

 States Constitution, and an imposition of an excessive fines in violation of the Eighth

                                              11
Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20        PageID.1448     Page 12 of 19




 Amendment. (See Am. Compl. ¶ 25.) Plaintiff estimates the subject property’s

 value at $150,000 and claims that the sale of his property for less than $15,000 in

 delinquent property taxes has stripped him of “over $135,000 in equity.” (Id. ¶¶ 20-

 22.)

        Since Plaintiff filed his amended complaint, the United States Supreme Court

 issued its opinion in Knick v. Township of Scott, 139 S. Ct. 2162 (2019), in which it

 held that a property owner has an actionable Fifth Amendment takings claim when

 the government takes his property without paying for it, and therefore may bring his

 claim in federal court under 42 U.S.C. § 1983 at that time. Id. at 2167-68. In

 reaching its decision, the Supreme Court expressly overruled the state-litigation

 requirement in Williamson County Regional Planning Comm’n v. Hamilton Bank of

 Johnson City, 473 U.S. 172 (1985), meaning that a property owner no longer has to

 challenge the taking under state law in state court before being legally permitted to

 raise their taking claim in federal court. Knick, 139 S. Ct. at 2179.

        The Rafaeli case currently before the Michigan Supreme Court presents facts

 and law similar to this case. Rafaeli first brought a claim in federal court, alleging,

 in part, that the taking of surplus funds from his property’s foreclosure is

 unconstitutional. See Rafaeli, LLC v. Wayne Cty., No. 14-13958, 2015 WL 3522546

 (E.D. Mich. June 4, 2015). In 2015, the district court dismissed Rafaeli’s challenge

 because “before a taking claim may be considered ripe for adjudication in this Court,

                                              12
Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20          PageID.1449    Page 13 of 19




 Plaintiffs must first bring an inverse condemnation claim in state court, seeking to

 recover their forfeited surplus equity.” Id. at *9 (relying on Williamson Cty. Reg’l

 Planning Comm’s v. Hamilton Bank, 473 U.S 172, 194 (1985), overruled by Knick

 v. Township of Scott, 139 S. Ct. 2162 (2019)). Plaintiffs then did that. Their state

 court case was dismissed on summary disposition, and the Michigan Court of

 Appeals affirmed. On November 21, 2018, the Michigan Supreme Court granted

 leave to appeal in Rafaeli, LLC v. Oakland Cty, Case No. 156849, and directed the

 parties to “address whether the defendants violated either the Takings Clause of the

 United States Constitution, U.S. Const., Am. V, or the Takings Clause of the

 Michigan Constitution, Const. 1963, art. 10, § 2, or both, by retaining proceeds from

 the sale of tax foreclosed property that exceeded the amount of the tax delinquency

 in accordance with MCL 211.78m(8)(h).” Rafaeli, LLC v. Oakland Cty., No.

 156849, 503 Mich. 909 (2018). The Michigan Supreme Court heard oral argument

 on November 7, 2019, and then permitted the parties to file supplemental briefing.

 Rafaeli, LLC v. Oakland Cty., No. 156849, 2019 WL 6359413, at *1 (Nov. 27,

 2019.) No decision has been issued to date.

       This same issue is also before the Sixth Circuit in Freed v. Thomas, Case No.

 18-2312. The facts in Freed are very similar to the facts here. Freed claims that his

 property, valued a $97,000, was seized for non-payment of taxes totaling $1,109.06,

 and sold, but that the equity was not returned to him, constituting a taking in violation

                                               13
Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20         PageID.1450     Page 14 of 19




 of the Fifth and Fourteenth Amendments as well as an excessive fine in violation of

 the Eighth Amendment. The court ultimately dismissed Freed’s claims based on the

 Fifth, Fourteenth and Eighth Amendments for lack of subject matter jurisdiction

 pursuant to Fed. R. Civ. P. 12(h)(3), and as prevented by the Tax Injunction Act and

 comity. Freed v. Thomas, No. 17-13519, 2018 WL 5831013, at *3 (E.D. Mich. Nov.

 7, 2018) (Friedman, J.) (but agreeing that “[i]t is unconscionable that the Michigan

 legislature has seen fit to adopt a property taxation system that not only permits but

 requires county treasurers to take title to real property when the taxes thereon are not

 timely paid and to then retain all of the proceeds obtained for the property at auction,

 returning nothing to the former property owner regardless of the ‘surplus’ or

 ‘overage.’”).

       Freed appealed the district court’s decision to the Sixth Circuit, and the case

 was argued on May 9, 2019. Freed v. Thomas, No. 18-2312. On August 19, 2019,

 the Sixth Circuit directed the parties to file supplemental briefing “as to if and how

 the Supreme Court’s recent decision in Knick v. Township of Scott, 139 S. Ct. 2162

 (2019), affects this case,” (id. Doc. 58), and on October 16, 2019, the Sixth Circuit

 requested supplement briefing “addressing whether the court should wait until after

 the Michigan Supreme Court decides Rafaeli, LLC v. Oakland County before issuing

 its opinion in this case.” (Id. Doc. 66.) The Sixth Circuit has yet to issue an opinion.




                                               14
Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20        PageID.1451     Page 15 of 19




       Given the forthcoming decisions by the Michigan Supreme Court in Rafaeli

 and the Sixth Circuit in Freed, other courts in this district facing the same

 jurisdictional issues under very similar facts have declined to rule until those issues

 are decided. See Johnson v. Meisner, No. 19-cv-11569, 2020 WL 2832253, at *5

 (E.D. Mich. May 31, 2020) (Tarnow, J.) (administrative staying the case because

 “[g]iven the precedential power of the pending decisions, their holdings are not

 merely informative, but imperative.”); Sinclair v. Meisner, No. 18-cv-14042, 2020

 WL 1149957, at *2 (E.D. Mich. Mar. 10, 2020) (Berg, J.) (“Given the Sixth Circuit’s

 forthcoming decision in Freed, other courts in this district facing the same

 jurisdictional questions have declined to rule until the Freed decision is issued. The

 Court finds that the interests of judicial economy counsel in favor of doing the

 same.”) (internal citations omitted); Fox v. Cty. of Saginaw, No. 19-cv-11887, 2020

 WL 133995, at *4 (E.D. Mich. Jan. 10, 2020) (Ludington, J.) (“The Court sees no

 reason to resolve this issue while it is pending before the Sixth Circuit. Accordingly,

 the case will be stayed pending the Sixth Circuit’s resolution of Freed v. Thomas.”);

 Arkona v. Cty. of Cheboygan, No. 19-cv-12372, 2020 WL 127774, at *4 (E.D. Mich.

 Jan. 10, 2020) (Ludington, J.) (holding that “[b]ecause the facts in Freed v. Thomas

 and the facts before this Court are almost identical” that “the case is stayed pending

 the Sixth Circuit’s decision in Freed[.]”); see also Wayside Church v. Cty. of Van




                                              15
Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20          PageID.1452     Page 16 of 19




 Buren, Case No. 2:14-cv-1274 (remaining “in abeyance pending the Michigan

 Supreme Court’s decision in Rafaeli.”) (ECF No. 81, PgID 878.)

       This Court similarly finds that the interests of judicial economy counsel in

 favor of doing the same in this case. Accordingly, this matter shall be stayed pending

 the Sixth Circuit’s decision in Freed v. Thomas, Case No. 18-2312 (6th Cir.) and the

 Michigan Supreme Court’s decision in Rafaeli, LLC v. Wayne Cty., No. 156849.

 Accordingly, the Oakland County, City of Southfield, and SNPHC/SNRI

 Defendants’ motions to dismiss are DENIED WITHOUT PREJUDICE.5

       B.     Plaintiff’s Objection

       The Magistrate Judge recommended that the Court grant HFH’s motion to

 dismiss for failure to provide “a short and plain statement of the claim showing that

 the pleader is entitled to relief” as required by Fed. R. Civ. P. 8(a)(2) and for “failure



 5
   Defendants also contend that the Tax Injunction Act and principles of comity bar
 jurisdiction in this case and that res judicata prevents this Court from hearing this
 case, and certain defendants call for sanctions against Plaintiff for bringing this
 second lawsuit. However, because this Court has yet to decide whether it has
 jurisdiction over this case, it declines to rule on matters of merit and will decide all
 Defendants’ arguments regarding jurisdiction and merit at the appropriate time. The
 Court further notes that a prior dismissal for lack of jurisdiction pursuant to Rule
 12(b)(1) is not a dismissal on the merits for res judicata purposes, which requires a
 final decision on the merits by a court of competent jurisdiction. See United States
 v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994) (citing Charles A. Wright & Arthur R.
 Miller, FEDERAL PRACTICE AND PROCEDURE § 1350 at 225 (1990) (“Inasmuch as a
 Rule 12(b)(1) motion basically is one in abatement, a dismissal is not a decision on
 the merits and has no res judicata effect that would prevent the reinstitution of the
 action in a court that has subject matter jurisdiction over the controversy.”)).
                                                16
Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20        PageID.1453     Page 17 of 19




 to state a claim upon which relief can be granted” pursuant to Fed. R. Civ. P.

 12(b)(6). (Report at p. 24, PgID 1266.) As noted in the Report, the numbered

 paragraphs in Plaintiff’s amended complaint merely describe HFH as “a Michigan

 based corporation with offices in the County of Oakland, State of Michigan,” claim

 that Defendant Meisner has a “conflict of interest” between his roles as the county

 treasurer and (allegedly) the President of HFH’s Board of Directors,6 which results

 in HFH using the City of Southfield’s right of first refusal under the GPTA and “a

 windfall of equity for the partners to this scheme[,]” and appear to claim HFH is

 acting outside of its role as a non-profit organization, seeking a writ quo warranto,

 presumably “to revoke [its] charter.” (Report at pp. 21-22, PgID 1263-64, citing

 ECF No. 24, ¶¶ 12, 26, 34 & PgID 555, 566.) The Report further explains that “no

 implied cause of action exists under § 501(c)(3).” (Id. at p. 23, PgID 1265, citing

 Grant v. Trinity Health-Michigan, 390 F. Supp. 2d 643, 651 (E.D. Mich. 2005).)

 The Magistrate Judge concluded that the amended complaint therefore fails to state

 a cognizable claim against HFH under Rule 8 and fails to state a claim upon which

 relief can be granted under Rule 12(b)(6). (Report at p. 24, PgID 1266.)

       Plaintiff filed an objection to this recommendation, but he fails to specifically

 address how he will cure the deficiencies in his pleading as to Defendant HFH


 6
   The Report notes that Meisner is listed on HFH of Oakland County’s website as
 simply a member of the Board of Directors, not an officer. (Report at p. 21 n.9,
 PgID 1263.)
                                            17
Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20        PageID.1454    Page 18 of 19




 identified in the Report. (Pl.’s Obj.) To the extent Plaintiff asserts he is “awaiting

 discovery to get more of a grasp on how all of the named Defendants participate” in

 this case (Pl.’s Obj at p. 7, PgID 1428), the Sixth Circuit, relying on Supreme Court

 precedent, has held that plaintiffs are not permitted to “proceed past the pleading

 stage and take discovery in order to cure a defect in a complaint.” Patterson v.

 Novartis Pharms. Corp., 451 F. App’x 495, 498 (6th Cir. 2011); see also Mitchell v.

 McNeil 487 F.3d 374, 379 (6th Cir. 2007) (concluding that because the complaint

 failed to state a claim, “it follows that the district court did not err in granting

 defendants’ Rule 12(b)(6) motion before permitting discovery by plaintiffs….the

 very purpose of Rule 12(b)(6) is to enable defendants to challenge the legal

 sufficiency of complaints without subjecting themselves to discovery.”). Plaintiff

 also states he is not a lawyer and asks for “leniency in regards to his imperfect

 pleadings[.]” (Pl.’s Obj. at p. 4, PgID 1425.) However, the Court notes that, as set

 forth above, Plaintiff is a law student and has experience in both federal and state

 court proceedings, and further that the leniency with which courts construe pro se

 plaintiff’s complaints does not abrogate basic pleading requirements and that “more

 than bare assertions of legal conclusions is ordinarily required to satisfy federal

 notice pleading requirements.” Grinter v. Knight, 532 F.3d 567, 577 (6th Cir. 2008)

 (citing in part Kamppi v. Ghee, 208 F.3d 213 (Table), 2000 WL 303018, at *1 (6th

 Cir. Mar. 14, 2000) (“Thus, the less stringent standard for pro se plaintiffs does not

                                              18
Case 2:19-cv-10047-PDB-APP ECF No. 57 filed 06/26/20       PageID.1455    Page 19 of 19




 compel the courts to conjure up unpleaded facts to support conclusory

 allegations.”)).

       Accordingly, Plaintiff’s Objection is OVERRULED, the Report is

 ADOPTED, and Defendant Habitat for Humanity’s Motion to Dismiss (ECF No.

 37) is GRANTED.

                              IV.    CONCLUSION

       For the foregoing reasons, the Court:

       (1) ADOPTS Magistrate Judge Patti’s December 18, 2019 Report and

 Recommendation (ECF No. 50);

       (2) OVERRULES Defendants’ Objections (ECF Nos. 51, 53, 54);

       (3) OVERRULES Plaintiff’s Objection (ECF No. 56);

       (4) DENIES WITHOUT PREJUDICE several Defendants’ Motions to

 Dismiss (ECF Nos. 28, 29 & 30);

       (5) GRANTS Defendant Habitat for Humanity’s Motion to Dismiss (ECF No.

 37); and

       (6) ADMINISTRATIVELY STAYS the case pending the decisions in

 Rafaeli, LLC v. Oakland Cty., No. 156849 (Mich.) and Freed v. Thomas, No. 18-

 2312 (6th Cir.).

 IT IS SO ORDERED.
                                               s/Paul D. Borman
 Dated: June 26, 2020                          Paul D. Borman
                                               United States District Judge
                                               19
